             20-01063-smb              Doc 1-3            Filed 03/25/20 Entered 03/25/20 12:14:49                                        Exhibit Proof
                                                                of Claim Pg 1 of 8
Fill in this information to identify your case:

Debtor         Wansdown Properties Corporation N.V.

United States Bankruptcy Court for the:         SOUTHERN DISTRICT OF NEW YORK

Case number       19-13223
(if known)




Official Form 410
Proof of Claim                                                                                                                                                      4/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Pelmadulla Stiftung, Vaduz
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from                  Yes. From whom?
   someone else?

3. Where should               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   notices and                                                                                            different)
   payments to the        Pelmadulla Stiftung, Vaduz
   creditor be sent?
                          c/o Rosen & Associates, P.C.
     Federal Rule of      747 Third Avenue
     Bankruptcy Procedure New York, NY 10017
     (FRBP) 2002(g)
                          Attn: Sanford P. Rosen, Esq.
                              Name, Number, Street, City, State & Zip Code                                Name, Number, Street, City, State & Zip Code

                              Contact phone         (212) 223-1100                                        Contact phone

                              Contact email         srosen@rosenpc.com                                    Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already              Yes. Claim number on court claims registry (if known)                                           Filed on
   filed?

5. Do you know if                 No
   anyone else has                Yes. Who made the earlier filing?
   filed a proof of claim
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            20-01063-smb               Doc 1-3          Filed 03/25/20 Entered 03/25/20 12:14:49                                 Exhibit Proof
                                                              of Claim Pg 2 of 8



                                   No
                                   Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


                               $
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

                              Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.

                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.




                                   No
                                   Yes.     The claim is secured by a lien on property.


                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.
                                                Motor vehicle
                                                Other. Describe:


                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)




                                                                                                                   (The sum of the secured and unsecured amounts
                                                                                                                   should match the amount in line 7.)




                                                                     (when case was filed)                     %

                                                Fixed
                                                Variable


                                   No
                                   Yes.


                                   No
                                   Yes. Identify the property:




Official Form 410                                                                                                                                            page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
            20-01063-smb                Doc 1-3          Filed 03/25/20 Entered 03/25/20 12:14:49                                Exhibit Proof
                                                               of Claim Pg 3 of 8



                                  No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $3,025* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $13,650*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.



                              Check the appropriate box:
                                  I am the creditor.

                                  I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

                              I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
                              correct.

                              I declare under penalty of perjury that the foregoing is true and correct.


                              Executed on date
                                                       MM/ DD / YYYY

                              /s/ Dr. Guido Meier
                                Signature



                              Name

                              Title                                                      Council

                              Company
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.


                              Address
                                                       Number, Street, City, State and Zip Code

                              Contact phone                                      Email




Official Form 410                                                                                                                                          page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
 20-01063-smb       Doc 1-3      Filed 03/25/20 Entered 03/25/20 12:14:49            Exhibit Proof
                                       of Claim Pg 4 of 8



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                           Chapter 11
 Wansdown Properties Corporation N.V.,

                                  Debtor.                  Case No. 19 13223 (SMB)



     ADDENDUM TO PROOF OF CLAIM OF PELMADULLA STIFTUNG, VADUZ

               Pelmadulla Stiftung, Vaduz, a Foundation formed under the laws of the country of

Liechtenstein and domiciled in Vaduz, Liechtenstein (           Foundation        Claimant ), in

connection with the prefixed proof of claim (collectively,              Proof of Claim

Wansdown Properties Corporation N.V., the above-                            Debtor      respectfully

represents as follows:

                                         BACKGROUND

               1.        The Foundation was formed in 1979. Since its inception, the Foundation

has held and invested assets for the benefit of Her Imperial Highness Princess Achraf Pahlavi

 Princess Achraf

               2.        The Debtor was incorporated in Curacao in 1979 in accordance with Article

38 of the Commercial Code of the Netherlands Antilles, and continues to exist under the laws of

Curacao.

               3.        The Foundation is the sole shareholder of the Debtor.

               4.        The Debtor was formed on behalf of the Foundation for purposes of

managing certain assets belonging to Princess Achraf.
    20-01063-smb     Doc 1-3    Filed 03/25/20 Entered 03/25/20 12:14:49              Exhibit Proof
                                      of Claim Pg 5 of 8



               5.      As of the filing of the                                      Petition Date

t                                       -story townhouse located at 29 Beekman Place, New York,

NY        Town House

                                            THE CLAIM

               6.      Upon information and belief, over the years, Claimant agreed to loan certain

funds to the Debtor in order for the Debtor to meet operating expense obligations, and the Debtor

covenanted and agreed to make periodic payments in amounts sufficient to pay the principal,

interest and other charges, costs and expenses associated with the borrowed funds as and when

due       Loan Agreement

               7.      Based upon information currently available, Claimant believes the amount

owing by the Debtor to Claimant on account of the Loan Agreement is $3,243,941.19. A

preliminary draft of amounts owed under the Loan Agreement is annexed hereto as Exhibit A.

               8.      Claimant is continuing to review its books and records with respect to its

claim against the Debtor and expressly reserves the right to file an amended proof of claim if

necessary, as soon as practicable.

                                 RESERVATION OF RIGHTS

               9.                    Proof of Claim may be secured by setoff and recoupment rights,

all of which Claimant expressly reserves.

               10.     In executing and filing this Proof of Claim, Claimant (i) does not waive any

right or rights that it has or may have against any other persons liable for all or part of the claim

set forth herein; (ii) expressly reserves the right to assert all claims, causes of action, defenses,

offsets or counterclaims based on any other theories of tort or other basis for recovery, at law or in

equity, based on the facts recited herein and any other related facts, now known or which may

                                                  2
 20-01063-smb        Doc 1-3     Filed 03/25/20 Entered 03/25/20 12:14:49              Exhibit Proof
                                       of Claim Pg 6 of 8



hereafter be discovered; and (iii) expressly reserves the right to amend or supplement this Proof of

Claim (including, but not limited to, for purposes of fixing the amount of interest or additional

fees, costs, and expenses referred to herein) at any time and in any respect.

               11.     Claimant reserves all rights as to the nature, characterization and substance

of the Loan Agreement.

               12.     The filing of this Proof of Claim shall not constitute: (i) consent to the

jurisdiction of this Court or any other jurisdiction of the United States with respect to the claims

set forth herein, including but not limited to, any objection or other proceeding commenced with

respect thereto or any other proceeding commenced in this case against or otherwise involving

Claimant; (ii) a waiver or release of any right of Claimant, or consent by Claimant, to a trial by

jury in this Court or any other court in any proceeding; (iii) a waiver or release of, or any other

limitation on, any right of Claimant to have any orders entered only after de novo review by a

United States District Court Judge; (iv) an election of remedies; (v) a waiver of, or any other

limitation on, any right of Claimant to request withdrawal of the reference with respect to any

matter, including, without limitation, any matter relating to this Proof of Claim; and (vi) a waiver

or release of, or any other limitation on, any right of Claimant to assert that any portion of its claim

against the Debtor is entitled to administrative expense priority under the relevant provisions of

title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

Dated: December 31, 2019
       Vaduz, Principality of Liechtenstein




                                                   3
20-01063-smb   Doc 1-3   Filed 03/25/20 Entered 03/25/20 12:14:49   Exhibit Proof
                               of Claim Pg 7 of 8



                                   Exhibit A
20-01063-smb   Doc 1-3   Filed 03/25/20 Entered 03/25/20 12:14:49   Exhibit Proof
                               of Claim Pg 8 of 8
